Citation Nr: 1501060	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-17 190	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to February 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The reopened issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a decision in February 1993, the RO denied a claim of service connection for a back disability (back injury with arthritis).  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision, no new and material evidence was submitted within one year of the rating determination, and the rating decision became final on the evidence of record. 

2.  The additional evidence presented since the rating decision in February 1993 by the RO, pertaining to service connection for a back disability, raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The February 1993 RO decision, which denied the Veteran's claim of service connection for a back disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  The criteria for reopening the previously denied claim of service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening a Previously Denied Claim

Procedural History and Evidence Previously Considered

In a rating decision in February 1993, the RO denied the claim of service connection for a back disability (characterized as back injury with arthritis).  The RO denied reopening the claim on grounds that the evidence did not show complaints of, or treatment for, a back injury or arthritis during service, or arthritis of the back within a year of service.  After the Veteran was notified of the determination and of his appellate rights by a March 1993 letter, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  

The Board notes that there have also been determinations as to "arthritis."  Rating decisions in March 1984 and February 1994 addressed arthritis generally but did not reference the back.  Thus, the Board finds that that claim stream is separate from the Veteran's back disability claim stream even if the back disability claim encompasses arthritis.

The evidence previously considered consisted of the service treatment records, which contained treatment for an inservice injury that caused a fracture to the right arm, and VA treatment records containing treatment for a fall from a ladder in August 1988 and treatment for low back pain and x-rays showing minimal spurring of the lumbar spine dated in February 1993.  

Current Claim to Reopen and Additional Evidence

The current claim to reopen was received by VA in December 2008. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claim for a back disability consists, in part, of VA examinations and VA and private treatment records.  A July 1998 VA examination contained a diagnosis of arthritis of the thoracic and lumbar spine.  In a May 2001 VA examination, the Veteran a family history of rheumatoid arthritis.  Private treatment records dated April 2001 show that the Veteran suffered from a right and back strain following a fall.  VA records show that the Veteran was treated in 2003 for back pain.  

As the additional evidence relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran was diagnosed as having arthritis of the back, the lack of such evidence was in part the basis for the previous denial of the claim, the additional evidence is new and material under 38 C.F.R. § 3.156(a).  

For this reason, the claim of service connection for a back disability is reopened.  The reopened claim is addressed further in the remand section.


ORDER

The application to reopen the claim of service connection for a back disability is granted and, to this extent only, the appeal is granted.


REMAND

Service treatment records show that in November 1968, the Veteran fell and fractured his right arm.  The Veteran claims that this injury also caused his current back disability, which he states began hurting during service.  Post-service treatment records show that the Veteran was first clinically shown to have back problems in February 1993, having x-ray findings of minimal spurring of the lumbar spine.  There was no record of any complaints of back pain prior to the February 1993 treatment.  He also had a history of post-service injuries in August 1988 and April 2001.  

As the evidence is inadequate to decide the claim, additional development under the duty to assist is needed, specifically a VA examination with expert medical opinion.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the etiology of his back disability.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current back disability had its onset during, or is otherwise related to, active service or the one year following service, including the November 1968 in-service fall.

A rationale for all opinions expressed must be provided.  If the physician cannot respond without resorting to speculation, he/she must so indicate this and explain the reason why an opinion would be speculative.  

2.  Finally, readjudicate the issue remaining on appeal on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


